   Case 18-12073-R Document 24 Filed in USBC ND/OK on 01/03/19 Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OKLAHOMA

In Re:                           )
                                 )
PATRICIA RAE SWAFFAR             )
FKA PATRICIA RAE SWAFFAR-HAWKINS )
                                 )
                                 )
                                 ) Case No.                    18-12073-R
                     Debtor.     )                             (Chapter 13)

                TRUSTEE’S OBJECTION TO CONFIRMATION OF PLAN


         COMES NOW Lonnie D. Eck, Standing Chapter 13 Trustee for the Northern District of

Oklahoma, and for his objection to confirmation of the proposed plan, states:

         1.    The Debtor filed a Chapter 13 Plan on October 16, 2018 [Doc. No. 6] (the

“Plan”).

         2.    An objection to confirmation has been filed by Nationstar Mortgage LLC d/b/a

Mr. Cooper. Prior to confirmation, this objection must be resolved.

         3.    An objection to confirmation has been filed by Mid America Mortgage, Inc. Prior

to confirmation, this objection must be resolved.

         4.    The Plan does not provide for the correct ongoing monthly mortgage payment and

does not fully provide for the arrearage claim of Nationstar Mortgage LLC d/b/a Mr. Cooper

(Claim No. 1) as reflected in the proof of claim.

         5.    The Plan does not provide for the correct ongoing monthly mortgage payment and

does not fully provide for the arrearage claim of Mid America Mortgage, Inc. (Claim No. 6) as

filed.
  Case 18-12073-R Document 24 Filed in USBC ND/OK on 01/03/19 Page 2 of 3



       6.      At the meeting of creditors held on December 4, 2018, the Debtor testified that

she was not currently employed.        To the extent Debtor has found employment, Debtor’s

Schedules I and J should be amended to reflect Debtor’s current financial situation.

       7.      Debtor’s Schedule J and Statement of Current Monthly Income do not reflect

Debtor’s grandchild as a dependent who resides with Debtor. Possibly, Schedule J and the

Statement of Current Monthly Income should be amended to accurately reflect the correct

number of members of Debtor’s household.

       8.      Debtor’s Statement of Financial Affairs does not reflect the attorney fees for

counsel from Debtor’s prior case 18-10432-R.

       9.      At the meeting of creditors, Debtor testified that the 2015 state and federal income

tax returns had just been filed, and that Debtor was to receive a state refund.             Prior to

confirmation, the Debtor should submit the net income tax refund to the Trustee.

       10.     The Debtor’s Chapter 13 Statement of Current Monthly Income filed in this case

indicates that not all disposable income is being submitted to unsecured creditors as required by

11 U.S.C. § 1325(b). The Plan proposes a 100% pay back to unsecured creditors, but based upon

the claims currently filed in the case, the Plan falls short of this pay back. The Trustee objects to

confirmation until all disposable income is paid to the unsecured creditors, or the Plan provides a

100% payback to unsecured creditors.

       11.     Prior to confirmation, the Debtor must file a Pre-Confirmation Certification

(Local Form 3015-3).




                                                 2
  Case 18-12073-R Document 24 Filed in USBC ND/OK on 01/03/19 Page 3 of 3



       WHEREFORE, the Standing Chapter 13 Trustee prays that the Court deny confirmation

of the Plan.


                                                     s/ Michael J. George
                                                     Lonnie D. Eck, Standing Chapter 13 Trustee
                                                     Michael J. George, OBA #22570
                                                     Office of the Standing Chapter 13 Trustee
                                                     Northern District of Oklahoma
                                                     PO Box 2038
                                                     Tulsa, Oklahoma 74101-2038
                                                     Telephone: (918) 599-9901
                                                     Fax: (918) 587-0364



                                CERTIFICATE OF MAILING

       I, Michael J. George, hereby certify that on the date the above and foregoing pleading

was filed with the Court, in addition to those served electronically through the Court’s CM/ECF

system, a true and correct copy thereof was mailed, by first-class mail, postage prepaid to each of

the following:


Patricia Rae Swaffar
16120 E 83rd St N
Owasso, OK 74055


                                                     s/ Michael J. George
                                                     Michael J. George, OBA #22570




                                                3
